Citation Nr: 0838926	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for claimed bilateral hip 
disorder to include as secondary to the service-connected 
left knee disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active service from October 1972 to June 
1976, from June 1981 to July 1987, and from November 1990 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  

In his June 2006 Substantive Appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  

In September 2007, however, the veteran, through his 
representative, withdrew his request for a hearing, and has 
not requested another hearing before the Board since that 
time.  Thus, the Board finds that the request to testify at a 
hearing has been withdrawn.  See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated bilateral hip degenerative 
changes is shown as likely as not to have been caused by the 
service-connected left knee disability.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hip disability manifested by degenerative changes 
is . proximately due to or the result of the service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002, Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for claimed 
bilateral hip disorder to include as secondary to service-
connected left knee disability has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury and, additionally, for 
the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 
439 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

In this case, the veteran is found to be currently service 
connected for a left knee disability.  Moreover, the record 
contains an October 2005 letter from a VA physician, the 
veteran's treating physician, who stated that an October 2005 
X-ray study showed degenerative disease of the hips.   
Therefore, the first two elements of a secondary service 
connection claim are deemed to have been met.  

Hence, to succeed in his claim, the veteran must next 
establish a causal or etiological connection between the 
current bilateral hip disorder and his service-connected 
disability.  See Wallin, 11 Vet. App. at 512.  This is 
accomplished with competent medical evidence of record 
showing that the service-connected disorder has caused or 
aggravated the secondary disability.  See id; Reiber, 7 Vet. 
App. at 516-17; Jones v. Brown, 7 Vet. App. 134 (1994).  

In that regard, the Board finds the October 2005 letter, 
cited hereinabove, to be highly probative.  The VA physician 
noted that he had developed degenerative disease of the hips 
manifested as progressive hip pain.  He further explained 
that the condition had progressed since he began treating the 
veteran in November 2003.  

Additionally, the VA physician specifically identified a June 
2005 X-ray study showing degenerative disease of the knees 
and, as mentioned, an October 2005 X-ray study showing 
degenerative disease of the hips and then opined that it was 
as likely as not that the service-connected knee disability 
had contributed to the accelerated development of the 
degenerative disease of the knees and hips.  

The veteran underwent a VA examination in October 2005.  The 
examiner noted the veteran's degenerative changes in the 
hips, but was not asked and did not opine as to the likely 
etiology of this changes.  The examiner provided a 
generalized statement concerning the nature of degenerative 
joint disease, particularly addressing the relationship 
between contralateral weight-bearing joints, i.e., the knees.  

The VA examiner's statement only mentioned the veteran's hip 
disorder peripherally.  In fact, the examiner appeared to 
refer to the degenerative disease of the hips only to show 
that the veteran's left knee disability would not be the sole 
cause of a right knee disability.  

In short, as the October 2005 VA examination did not address 
the present issue on appeal, the opinion by the veteran's VA 
treating physician is the only medical evidence of record 
addressing the relationship between the claimed bilateral hip 
disorder and the service-connected left knee disability.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the bilateral 
hip degenerative changes as likely as not was caused by his 
service-connected knee disability.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the bilateral hip disability 
manifested by degenerative changes as secondary to the 
service-connected left knee disability is warranted.  



ORDER

Secondary service connection for a bilateral hip disability 
manifested by degenerative changes is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


